SOMERVILLE, J.
Section 2468 of the Code of 1876 provides, that after confirmation of a sale of land made under authority of the Probate Court, “ when the purchaser has paid the whole of the purchase-money, on his application, or that of the executor or administrator, the court must order a conveyance to be made to such purchaser, by such executor or administrator, or such other person as the court may appoint, conveying all right, title and interest, which the deceased had in such lands at the time of his death.” The word purchaser here must be construed to mean the original vendee or buyer, who acquired by bid, at an authorized sale, an estate in the lands sold. It does not include a sub-purchaser, or one who holds under him by transfer, sale, or release. This was evidently the construction placed upon the statute by its framers, the law-making department of the government; and it was accordingly amended by the act of March 1, 1881, so as to correct the defect, and thus specially confer on the Probate Court the requisite authority which was before wanting. — Session Acts 1880-81, p. 29.
The application was, besides, granted without notice being first given to the heirs. This was essential to its validity. Dugger v. Tayloe, 60 Ala. 504, 519; Mead v. Larkin, at the present term.
Beversed and remanded.